DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 101 Abstract Idea rejection of claims 1-18 have been considered and found persuasive due to amendments, and the rejection has been withdrawn.
Applicant's arguments with respect to 35 U.S.C. 112(b) rejection of claims 1, 7 and 13 have been considered and found persuasive due to amendments, and the rejection has been withdrawn.
Applicant's arguments with respect to 35 U.S.C. 102 in regards to claims 1-3, 7-9 and 13-15 have been considered but are moot due to new grounds of rejection necessitated by amendments. See detailed rejection below. 
Applicant's arguments with respect to 35 U.S.C. 103 in regards to claims 4, 10 and 16 have been considered but are moot due to new grounds of rejection necessitated by amendments. See detailed rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Monti et al. (US 11,055,355) in view of Tiwari et al. (US 2021/0133224) in view of Maan (US 2020/0272692).

Claim 1,
Monti teaches an agent system comprising: a first memory, and a first processor coupled to the first memory, wherein the first processor is configured to analyze contents of a verbal question, and carry out pre-processing that replaces vocabulary, which is used in the contents of the question, with homogenized vocabulary, and generate response information based on results of analysis, and, in a case in which substitution vocabulary has replaced original vocabulary in the pre-processing, change the response information such that it can be recognized that the substitution vocabulary in the response information is synonymous with the original vocabulary, and output the response information ([Fig. 1] [col. 1 line 50-67] [col. Lines 4-11] [col. 3 lines 21-25; 41-52] [col. 4 lines 24-31] a user submits a query to a system arranged to perform natural language understanding; NLU is used to understand the text data (generated by automatic speech recognition processing) that a query (voice query) is being asked and what the query is; the query is sent to a query-answering system; a rephrased version of the query is obtained; the query is rephrased/replaced with synonyms; rephrased version of the query is considered to be a rewording or other restatement of the query which aims to capture the same meaning as which is present in the original query; a query that is rephrased correctly, an answer to the rephrased query is the same as the answer to the initial query; the speech processing system is able to retrieve an answer to the rephrased version of the query from the query-answering system; audio data 112 is generated and played to the user; the audio data represents audio which includes both answer to the rephrased version of the query as well as the rephrased version of the query itself).
The difference between the prior art and the claimed invention is that Monti does not explicitly teach wherein the first processor is configured to analyze contents of a verbal question by a vehicle occupant, which is received from an information providing device of the vehicle and includes content relating to an operation of the vehicle and change the response information such that it can be recognized that the substitution vocabulary in the response information is synonymous with the original vocabulary, by generating the response information including the original vocabulary.
Tiwari teaches wherein the first processor is configured to analyze contents of a verbal question by a vehicle occupant, which is received from an information providing device of the vehicle and includes content relating to an operation of the vehicle ([0024] data processing systems that analyze and process data to create an index of information for answering questions of the user; particular applications may access information from a corpus of data associated with a vehicle, such as a vehicle owner's manual, vehicle operator's manual, frequently asked questions and answers, and the like; a vehicle owner or vehicle operator may ask a question related to the vehicle and data processing system for analyzing and processing data to create an index of information).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Monti with teachings of Tiwari by modifying query paraphrasing for query-answering system as taught by Monti to include wherein the first processor is configured to analyze contents of a verbal question by a vehicle occupant, which is received from an information providing device of the vehicle and includes content relating to an operation of the vehicle as taught by Tiwari for the benefit of understanding natural language so it can interpret what the user means in terms of intent and identify information to generate a response back to the user (Tiwari [0023]).
The difference between the prior art and the claimed invention is that Monti nor Tiwari explicitly teach change the response information such that it can be recognized that the substitution vocabulary in the response information is synonymous with the original vocabulary, by generating the response information including the original vocabulary.
Maan teaches change the response information such that it can be recognized that the substitution vocabulary in the response information is synonymous with the original vocabulary, by generating the response information including the original vocabulary ([0042] when the user hovers a mouse cursor over the highlighting attribute of the substitute word-sequence, the original text may be displayed in a hover box over the substitute word-sequence). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Monti and Tiwari with teachings of Maan by modifying query paraphrasing for query-answering system as taught by Monti to include change the response information such that it can be recognized that the substitution vocabulary in the response information is synonymous with the original vocabulary, by generating the response information including the original vocabulary as taught by Maan for the benefit of generating the document summary for the document text with replacement word-sequences (Maan [Abstract]).

Claims 7 and 13 contains subject matter similar to claim 1, and thus is rejected under similar rationale.

Claim 2,
Monti further teaches the agent system of claim 1, wherein the first processor is configured to replace the substitution vocabulary with the original vocabulary and output the response information ([col. 35 lines 40-41] it is understood by the examiner that the original vocabulary is replaced with the substitution vocabulary and since the original vocabulary is being processed, the output of the process is the original vocabulary of the input query; hence Monti teaches processing the original query and outputting the answer as taught in col. 35 lines 40-41, “sending the original query to the query-answering system”).

Claims 8 and 14 contains subject matter similar to claim 2, and thus is rejected under similar rationale.

Claim 3,
Monti further teaches the agent system of claim 1, wherein the first processor is configured to make the substitution vocabulary and the original vocabulary correspond, and output the response information ([col. 3 lines 21-25] rephrased version of the query is considered to be a rewording or other restatement of the query which aims to capture the same meaning as which is present in the original query; output answer).

Claims 9 and 15 contains subject matter similar to claim 3, and thus is rejected under similar rationale.

Claim 4,
Maan further teaches wherein the first processor is configured to carry out a change such that the original vocabulary is listed after the substitution vocabulary, or to carry out a change such that the substitution vocabulary is listed after the original vocabulary, and output the response information ([Figs. 4 & 5A-B] [0042] [0048] as shown in the text box 506, the identified word-sequence “electronic message” would be replaced with an associated substitute word-sequence “message,” “electrically powered vehicle” would be replaced with “vehicle,” and “power source” is replaced with “source”; when the user hovers a mouse cursor over the highlighting attribute of the substitute word-sequence, the original text may be displayed in a hover box over the substitute word-sequence).

Claims 10 and 16 contains subject matter similar to claim 4, and thus is rejected under similar rationale.

Claim 5,
Tiwari further teaches wherein the first processor is configured to analyze contents of a question relating to a manual of the vehicle ([0024] data processing system that analyzes a corpus of data associated with a vehicle, such as vehicle’s owner’s manual, operation manual).

Claims 11 and 17 contains subject matter similar to claim 5, and thus is rejected under similar rationale.

Claim 6,
Tiwari further teaches a second memory; and a second processor coupled to the second memory, wherein the second processor is configured to detect an utterance of a vehicle occupant, provide a detected utterance to the first processor, and give notice of the response information ([Figs. 2-3] [0028] a vehicle operator (a user) submits a question related to a particular vehicle feature or operation of the vehicle using a voice interface; generating an answer to the question; data processing system and runtime processing system; generate an answer to the question).

Claims 12 and 18 contains subject matter similar to claim 6, and thus is rejected under similar rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656